Citation Nr: 1432202	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979 and from October 1979 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in September 2012.   

The RO developed the Veteran's claim as entitlement to service connection for PTSD only.  At the video conference hearing, the Veteran testified that he received treatment for depression.  The Board is obligated to construe a claim for a psychiatric disorder liberally to include all psychiatric disorders found.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by claimant's description of the claim, symptoms, and other information of record). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The issue on appeal has not been developed with regard to the claim of entitlement to service connection for any psychiatric disorder other than PTSD.  Consequently, the Veteran has not been sent the necessary notice, in compliance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), that relates directly to his claim for service connection for a psychiatric disability, other than PTSD.  The Veteran should be specifically informed of the type of information or evidence necessary to substantiate a claim of service connection for a psychiatric disability other than PTSD, which evidence VA would seek to acquire, and which information or evidence the Veteran was to submit.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

Because the Veteran's claim for a psychiatric disability other than PTSD has not been developed, the Veteran has not been afforded a VA examination.  In this case, the Veteran testified that he sought treatment for depression following service and has struggled with depression since service.  VA outpatient treatment reports confirm that the Veteran has been treated for depression.  The Board finds that a VA examination is needed to ascertain the etiology of the claimed psychiatric disability other than PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Associated with the claims file are VA outpatient treatment reports dated through March 2014.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records should be accomplished.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any other relevant records identified by the Veteran should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter and ensure that all notification actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2013) are fully satisfied.  38 C.F.R. § 3.159(b) (2013).  Specifically, the Veteran should be advised of the type of information or evidence necessary to substantiate a claim of service connection for a psychiatric disability other than PTSD, which evidence VA would seek to acquire, and which information or evidence the Veteran was to submit.   Also, request the Veteran to identify whether he has current treatment at VA and whether there are any other relevant treatment records at any other providers.   

2.  If the Veteran identifies any additional treatment at VA, those records should be obtained.  If any other records are identified, after the necessary releases are obtained, the records should be requested.  Any negative responses should be associated with the claims file.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examiner should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  The examiner must review the claims file and note that review in the report.  Any necessary tests, including psychiatric testing, should be accomplished.  The examiner should identify any psychiatric disorders other than PTSD which are present.  Thereafter, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability, including depression, is related to the Veteran's active service.  If no psychiatric disorders are diagnosed, the examiner is still requested to render an opinion as to whether the depression for which the Veteran was treated at VA is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.  

4.  Then, readjudicate the claim.  If the action remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



